Luke, J.
There was some evidence in this case to authorize the conviction of the defendant. The verdict has the approval of the trial judge, and this court cannot say that it was error not to grant a new trial upon the general grounds. The only other assignment of error is upon the ground that although the defendant’s only defense was an alibi, the jury were sent out to find their verdict without being charged on that subject, although they were subsequently recalled and properly charged thereon. The court certifies that the jury were not out of'the court-room more than three minutes before they were recalled and charged upon the law of alibi. This was not error. See, in this connection, Davis v. State, 122 Ga. 564 (3) (50 S. E. 376). Eor no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.